Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of U.S. Pat. App. No. 14/570,066 filed
December 15, 2014, now U.S. Pat. No. 10,441,270 issued October 15, 2019, which is a
continuation of U.S. Pat. App. No. 13/127,220 filed December 20, 2011, now U.S. Pat.
No. 8,932,328 issued October 13, 2015, which is a national stage entry of
PCT/US09/63081 filed November 3, 2009, now WO 2010/062743, published June 3,
2010, which claims the priority to U.S. Provisional Pat. App. No. 61/110,952, filed
November 3, 2008.

Allowable Subject Matter
Claims 165-184 allowed.
Sung et al. (US 2008/0281357, which is cited in the IDS filed on June 25, 2020), which is the closest prior art of record, discloses a suturing system comprising:
	a suture insertion device (needle 126 as shown in Fig. 2) and 
a self-retaining suture coupled to the insertion device, comprising: 
a first body section (the portion near lead line 122 as shown in Fig. 2 to lead line 124 as shown in Fig. 2) comprising: 
(i) a first portion (the portion from lead line 122 to the portion at lead line 130 as shown in Fig. 2) that includes a first plurality of retainers 128 projecting 
(ii) a second portion (the opposite side of the first portion as shown in Fig. 2) that includes a second plurality of retainers 128’ projecting peripherally from the second portion along at least a portion thereof in a second direction opposite to the first direction, wherein the second plurality of retainers are configured to generally flex toward the first portion when the self-retaining suture is inserted into tissue, and 
(iii) a first intermediate portion (the portion that attached to needle 126 as shown in Fig. 2) disposed between the first and second portions, where the first and second pluralities of retainers face the first intermediate portion. 

The prior art of record alone or in combination fail to disclose the self-retaining suture further comprises a second body section coupled with the first body section, wherein the second body section comprises: (i) a third portion that includes a third plurality of retainers projecting peripherally from the third portion along at least a portion thereof in the second direction, (ii) a fourth portion that includes a fourth plurality of retainers projecting peripherally from the fourth portion along at least a portion thereof in the first direction, and (iii) a second intermediate portion disposed between the third and fourth portions, wherein the third and fourth pluralities of retainers face the second intermediate portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUAN V NGUYEN/Primary Examiner, Art Unit 3771